        Case 3:15-cv-00675-JBA Document 1488 Filed 02/20/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT
___________________________________________
                                                 )
UNITED STATES SECURITIES                         )
AND EXCHANGE COMMISSION,                         )
                                                 )
                      Plaintiff,                 )
                                                 )
        v.                                       )   Civil Action No. 3:15cv675 (JBA)
                                                 )
IFTIKAR AHMED,                                   )
                                                 )
                      Defendant, and             )
                                                 )
IFTIKAR ALI AHMED SOLE PROP;                     )
I-CUBED DOMAINS, LLC; SHALINI AHMED;             )
SHALINI AHMED 2014 GRANTOR RETAINED )
ANNUNITY TRUST; DIYA HOLDINGS LLC;               )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor         )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; I.I. 2, a minor )
child, by and through his next friends IFTIKAR   )
and SHALINI AHMED, his parents; and I.I. 3, a    )
minor child, by and through his next friends     )
IFTIKAR and SHALINI AHMED, his parents,          )
                                                 )
                      Relief Defendants.         )
___________________________________________ )

  PLAINTIFF UNITED STATES SECURITIES AND EXCHANGE COMMISSION’S
 CONSOLIDATED RESPONSE TO RELIEF DEFENDANTS’ MOTION [DOC. # 1484]
  TO MODIFY ASSET FREEZE ORDER TO RELEASE FUNDS TO PAY MURTHA
CULLINA’S FEES AND DISBURSEMENTS FOR MONTHS OF MAY 2019 THROUGH
 JANUARY 2020 and RELIEF DEFENDANTS’ CONSENT MOTION [DOC. #1485] TO
         RELEASE FUNDS TO PAY MURTHA CULLINA’S FEES AND
       DISBURSEMENTS AS PREVIOUSLY ORDERED BY THE COURT

       Plaintiff United States Securities and Exchange Commission (“SEC”) files this

consolidated response to 1) Relief Defendants’ motion [Doc. # 1484] requesting that Court

unfreeze and release to Relief Defendants an additional $248,000 for past due attorneys’ fees, to

which the SEC objects; and 2) Relief Defendants’ motion [Doc. # 1485] that the Receiver be
           Case 3:15-cv-00675-JBA Document 1488 Filed 02/20/20 Page 2 of 4



ordered to release the previously approved [Doc. # 1424] $155,000 in attorney fees (despite

Defendant’s notice of appeal), to which the SEC consents.

          First, with respect to Relief Defendants’ request [Doc. # 1484] that their attorneys be

immediately given an additional $248,000 for past work performed prior to the SEC’s judgment

being secured, the SEC maintains its objection and its position that “unless and until sufficient

assets are liquidated and placed into a CRIS account, the SEC continues to object to the efforts by

Relief Defendants’ counsel to be paid out of assets that may be needed to secure the SEC’s judgment

and recompense the victims of Mr. Ahmed’s fraud.” Doc. # 1197 at 3. 1 The SEC reiterates that the

solution to the barrage of requests from Defendant and Relief Defendants’ to unfreeze money – while

simultaneously inundating this Court with requests to insulate them from litigation – is to permit the

SEC to collect its judgment and lift the asset freeze. See, e,g., Doc. # 1439.

          Second, with respect to Relief Defendants’ request [Doc. # 1485] that the Receiver be

ordered to release the $155,000 previously ordered [Doc. # 1424] unfrozen, the SEC consents to

the specific relief sought. Although the SEC opposed Relief Defendants’ initial request for past-

due attorneys’ fees prior to the SEC’s judgment being secured (see, e.g., Doc. # 1197), and

maintains its objection, the SEC recognizes that the Court has granted [Doc. # 1424] the Relief

Defendants’ request, with modification, and therefore the SEC does not object to this Order

being effectuated. Given that Defendant filed [Doc. # 1442] a notice of appeal with respect to

this Order, and given that the Court previously invited briefing on whether such a notice of

appeal presents jurisdictional issues related to the release of monies (see Doc. # 1422), the SEC

understands the Receiver’s hesitance to release monies until the Court has ruled on this

dispute. See Doc. # 1465. However, as the SEC previously noted, absent a stay order by the



1
    The SEC hereby incorporates the arguments made in Doc. # 1197.

                                                   2
         Case 3:15-cv-00675-JBA Document 1488 Filed 02/20/20 Page 3 of 4



Second Circuit, there are no jurisdictional issues with the court effectuating orders that have been

appealed. See Doc. # 1456. Thus, the SEC has no objection to the Receiver being ordered to

release the monies previously ordered released to Murtha Cullina, as well as the monies ordered

released to Harris St. Laurent LLP. The SEC also notes that Relief Defendants’ motion confirms

that they, too, do not believe there are jurisdictional issues with the court effectuating orders

while on appeal, since the Relief Defendants are asking the Court to effectuate an order that

Defendant has appealed. 2 See Doc. # 1442. As there is no jurisdictional barrier to the release of

funds, the SEC consents to Relief Defendant’s request.


        DATED: February 21, 2020.

                                                          s/ Mark L. Williams
                                                          Nicholas P. Heinke
                                                          Mark L. Williams
                                                          U.S. Securities and Exchange Commission
                                                          1961 Stout Street, Suite 1700
                                                          Denver, CO 80294-1961
                                                          (303) 844-1071 (Heinke)
                                                          (303) 844-1027 (Williams)
                                                          HeinkeN@sec.gov
                                                          WilliamsML@sec.gov
                                                          Attorneys for Plaintiff




2
  Relief Defendants, seeking to mask the inconsistency between their instant request and Defendant’s
arguments that orders of this Court are automatically stayed if appealed, claim “Defendant has made it
clear that he only appeals the portion of the ruling regarding the payment to Harris St. Laurent and not the
payment to Murtha Cullina” (Doc. # 1484 at 2 n.1). This claim is belied by Defendant’s Notice of Appeal
that does not in any way indicate he appealed only a portion of the Order. See Doc. # 1442 (“Notice is
hereby given that the pro se Defendant in the aforementioned case, hereby appeals to the United States
Court of Appeals for the Second Circuit from Ruling [Doc. #1424] on Relief Defendants’ Counsel’s
Motions for Fees and Withdrawal that the District Court entered on the 29th January 2020”).
                                                     3
        Case 3:15-cv-00675-JBA Document 1488 Filed 02/20/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I certify that on February 21, 2020, a copy of the foregoing document was emailed to

Defendant Iftikar Ahmed at IftyAhmed@icloud.com, and served via ECF upon the following:


MR. PAUL E. KNAG, ESQ.
MS. KRISTEN LUISE ZAEHRINGER, ESQ.
Murtha Cullina, LLP
177 Broad Street, 4th Floor
Stamford, CT 06901
(Counsel for Relief Defendants)

Christopher H. Blau
Stephen M. Kindseth
Zeisler & Zeisler, P.C.
10 Middle Street, 15th Floor
Bridgeport, CT 06604
(Counsel for Receiver, Jed Horwitt, Esq.)

                                                   s/ Mark L. Williams




                                               4
